NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 17-3178
                                      ___________

                                  ANTON PURISIMA,
                                             Appellant

                                             v.

           CITY OF PHILADELPHIA; MICHAEL JOSEPH MORRISSEY;
          AMTRAK POLICE DEPARTMENT (APD); DOES 1-1.3 BILLION;
        AMTRAK CORPORATION; RICHARD ANDERSON, President & CEO;
    CHARLES W. MOORMAN, IV, CEO & President; AMTRAK RAIL CORPORATION
                   ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2-16-cv-05628)
                      District Judge: Honorable Legrome D. Davis
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    June 8, 2018
             Before: JORDAN, RESTREPO and SCIRICA, Circuit Judges

                           (Opinion filed: September 21, 2018)
                                       ___________

                                       OPINION*
                                      ___________

PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Anton Purisima appeals from the District Court’s order

dismissing his complaint pursuant to 28 U.S.C. § 1915(e) for failure to comply with

Federal Rule of Civil Procedure 8(a). We will affirm.

       In November 2016, Anton Purisima filed a complaint pursuant to “Title II of the

Civil Rights Act Violations, 42 U.S.C. Sections 2000(a), (b), (c), (6(a)), (6(b)); Civil

Rights Act of 1964 – violations (13 pages); ADA Violations; Corrupt Practices Acts;

Elderly Abuse Acts; Discrimination of National-Origin; [and] Pattern of Practice of

Discrimination in Public Accommodations,” against the City of Philadelphia, Michael

Joseph Morrissey, Amtrak Police Department and John “Does 1-1.3 billion.” Compl. at

2. By way of facts, Purisima stated only that the cause of action occurred at 30th Street

Station and listed docket numbers for six other actions that he has apparently filed in

other District Courts. He also attached over 140 pages of exhibits with no explanation as

to how they apply.

       The District Court dismissed Purisima’s complaint pursuant to 28 U.S.C.

§ 1915(e) for failure to comply with Federal Rule of Civil Procedure 8(a), with leave to

file an amended complaint in 30 days. The District Court further instructed Purisima that

he must include: “(1) the specific statutory basis for federal court jurisdiction over this

case; (2) the specific events which serve as the basis for his claims, and the dates on

which these event took place; (3) how each of the defendants, named in the caption of the

complaint, is involved in his claims; (4) the harm he suffered, if any, from each

violation.” Dist. Court’s Nov. 8, 2016 Order.
                                              2
       Purisima filed an amended complaint substantially similar to his original

complaint, but named several additional defendants, including the People’s Republic of

China and Amtrak Railway. The District Court dismissed the amended complaint

pursuant to 28 U.S.C. § 1915(e) for failure to comply with Rule 8(a), with leave to file an

amended complaint in 30 days, in which he was not permitted to “attempt to litigate

claims that he has raised in other cases that he filed in any other Federal Court.” Dist.

Court’s May 10, 2017 Order. The District Court again provided Purisima with clear

directions as to what must be included in a proper complaint.

       Purisima then filed a second amended complaint, substantially similar to his first

two complaints, stating that his “second amended complaint is related to every civil case”

that he filed. Second Amend. Compl. at 3. Purisima also alleged that the action is “very

complex,” “evidence in this case will be produced during discovery,” and that he will

supplement the second amended complaint as soon as possible due to an “emergency

situation.” Id. By order entered on September 5, 2017, the District Court dismissed

Purisima’s second amended complaint as he had again failed to comply with the filing

requirements of Rule 8(a). Purisima filed a timely notice of appeal.

       We have jurisdiction under 28 U.S.C. § 1291. We generally exercise plenary

review over a dismissal under 28 U.S.C. § 1915(e)(2)(B). See, e.g., Allah v. Seiverling,

229 F.3d 220, 223 (3d Cir. 2000). However, “[w]e review the district court’s decision to

dismiss claims under Rule 8 for an abuse of discretion.” In re Westinghouse Sec. Litig.,

90 F.3d 696, 702 (3d Cir. 1996).
                                             3
       Rule 8(a)(2) requires a pleading to contain “a short and plain statement of the

claim showing that the pleader is entitled to relief.” The allegations in the complaint,

however, must not be “so undeveloped that [they do] not provide a defendant the type of

notice of claim which is contemplated by Rule 8.” Phillips v. Cty. of Allegheny, 515
F.3d 224, 232 (3d Cir. 2008).

       Even after taking into account Purisima’s status as a pro se litigant, we agree with

the District Court that he failed to comply with the basic pleading requirements of Rule

8(a). While he provides a list of federal statutes, the second amended complaint fails to

put forth any facts whatsoever to support his claims, omitting, for instance, the specific

events and dates which serve as the basis for each claim, how each defendant was

involved, the basis for relief, or the District Court’s jurisdiction in this matter. Purisima’s

pleadings neither provided defendants notice of the claims against them, see id., nor

permitted the District Court to conduct a proper review of his case under § 1915(e)(2)(B).

Moreover, by dismissing the complaints with leave to amend on two occasions, and

providing Purisima with clear directions as to what must be included in a proper

complaint, the District Court furnished Purisima with multiple opportunities to comply

with Rule 8. Accordingly, the District Court did not abuse its discretion by dismissing

Purisima’s second amended complaint.

       For the foregoing reasons, we will affirm the District Court’s judgment. To the

extent that Purisima’s appellate brief presents additional requests for relief, they are

denied.
                                              4